--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THIS SECURITY AND THE
SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.

Issue Date: January ____, 2013

U.S. $_________


12% CONVERTIBLE NOTE
(NON-U.S. AND INTERNATIONAL HOLDERS)

FOR VALUE RECEIVED, TECKMINE INDUSTRIES, INC. (the “Company”) promises to pay to
________________________ or its registered assigns (the “Holder”), the principal
sum of ____________________ DOLLARS ($ ____________) in lawful currency of the
United States (the “Principal Amount”) on January ___, 2014 or such earlier date
as the Note may be permitted to be repaid as provided hereunder (the “Maturity
Date”), and to pay interest to the Holder on the aggregate unconverted and then
outstanding principal amount of this Note at rate of 12% per annum, subject to
section 3.1 below, payable on the earlier of (i) the Conversion Date (as
hereafter defined) and (ii) the Maturity Date (except that, if any such date is
not a Business Day, then such payment shall be due on the next succeeding
Business Day) in cash. Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Issue Date until payment in full
of the Principal Amount, together with all accrued and unpaid interest and other
amounts which may become due hereunder, has been made. Interest shall cease to
accrue with respect to any part of the Principal Amount converted, provided that
the Company in fact delivers the Conversion Shares (as hereinafter defined). The
Company may prepay any portion of the Principal Amount without the prior written
consent of the Holder subject to the prepayment terms and conditions set out in
Section 5 hereto.

This Note is subject to the following additional provisions:

1.                     Subscription Agreement

This Note has been issued pursuant to a subscription agreement between the
Company and the Holder dated January ___, 2013 (the “Subscription Agreement”)
pursuant to which the Holder purchased this Note, and this Note is subject in
all respects to the terms of the Subscription Agreement and incorporates the
terms of the Subscription Agreement to the extent that they do not conflict with
the terms of this Note. This Note may not be transferred or exchanged.

2.                     Events of Default

2.1                  “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

  (a)

any default in the payment of the Principal Amount of this Note, the
Subscription Agreement or under the General Security Agreement when the same
becomes due hereunder or thereunder, or if the Company makes default in the
observance or performance of something required to be done or some covenant or
condition required to be observed or performed herein, the Subscription
Agreement or in the General Security Agreement and, if such default is capable
of being cured by the Company, the same is not cured within 15 calendar days
(or, if such default is capable of being cured by the Company but not within
such period of time and the Company has commenced taking action to cure such
default within such period of time and diligently and in good faith continues
taking such action, such greater period of time, not exceeding an additional 15
calendar days as may be necessary to cure such default); and


--------------------------------------------------------------------------------

A-2

  (b)

the Company or any of its subsidiaries, if and when applicable (each a
“Subsidiary”), shall commence, or there shall be commenced against the Company
or any Subsidiary a case under any applicable bankruptcy or insolvency laws as
now or hereafter in effect or any successor thereto, or the Company or any
Subsidiary commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Company or any Subsidiary or there is commenced against the Company or any
Subsidiary any such bankruptcy, insolvency or other proceeding which remains
undismissed for a period of 60 days; or the Company or any Subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or the Company or any Subsidiary makes a general assignment
for the benefit of creditors; or the Company shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or the Company or any Subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or the Company or any Subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company or any
Subsidiary for the purpose of effecting any of the foregoing.

2.2                  If any Event of Default occurs, subject to any cure period,
the full Principal Amount, together with interest and other amounts owing in
respect thereof to the date of acceleration shall become, at the Holder’s
election, immediately due and payable in cash. Upon payment of the full
Principal Amount, together with interest and other amounts owing in respect
thereof, in accordance herewith, this Note shall promptly be surrendered to or
as directed by the Company. The Holder need not provide and the Company hereby
waives any presentment, demand, protest or other notice of any kind, and the
Holder may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such declaration may be rescinded and annulled by the
Holder at any time prior to payment hereunder and the Holder shall have all
rights as a Note holder until such time, if any, as the full payment under this
Section shall have been received by it. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.

3.                     Conversion

3.1                  Upon determination of the Conversion Price in accordance
with Section 3.5, and until this Note is no longer outstanding, this Note may be
converted into Conversion Shares at any time and from time-to-time, in whole or
in part, at the option of the Holder. The Holder shall effect conversions by
delivering to the Company the form of Notice of Conversion attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the amount of principal
and interest to be converted and the date on which such conversion is to be
effected (a “Conversion Date”); provided that the date upon which any such
conversion may be effected may not be less than 5 calendar days following the
date of delivery of the Notice of Conversion. If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that is 10
calendar days after such Notice of Conversion is delivered to the Company. To
effect conversions hereunder, the Holder shall not be required to physically
surrender the Note to the Company unless the entire principal amount of this
Note has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. The Company
shall deliver any objection to any Notice of Conversion within 10 business days
of receipt of such notice. The Holder, by acceptance of this Note, acknowledges
and agrees that, by reason of the provisions of this paragraph, following
conversion of a portion of this Note, the unpaid and unconverted principal
amount of this Note may be less than the amount stated on the face hereof.

--------------------------------------------------------------------------------

A-3

3.2                  The number of Conversion Shares issuable upon a conversion
of any outstanding principal under the Note shall be determined by the quotient
obtained by dividing (x) by (y) where (x) is equal to the amount of outstanding
principal to be converted and (y) is the Conversion Price (as hereinafter
defined).

3.3                  The number of Conversion Shares issuable upon a conversion
of any accrued and outstanding interest on the Note (the “Accrued Interest”)
shall be determined by the quotient obtained by dividing (x) by (y) where (x) is
equal to the amount of Accrued Interest to be converted and (y) is the
Conversion Price.

3.4                  Not later than five Trading Days after any Conversion Date,
the Company will deliver to the Holder a certificate or certificates
representing the Conversion Shares (bearing such legends as may be required by
applicable law and those required by the Subscription Agreement) representing
the number of Conversion Shares being acquired upon the conversion of Note.

3.5                  The conversion price (the “Conversion Price”) in effect on
any Conversion Date shall be equal to the price of the Financing (the
“Financing”) as defined in the Letter of Intent dated January ___, 2013 (the
“Letter of Intent”) between the Company and Victory Electronic Cigarettes, and
in the event the Financing does not close on or prior to the closing of the
Acquisition (as defined in the Letter of Intent), or in the event the Formal
Agreement (as defined in the Letter of Intent) is terminated, the Conversion
Price shall be equal to US$0.50.

3.6                  The Company covenants that it will at all times reserve and
keep available out of its authorized and unissued shares of Common Stock such
number of shares as is necessary in order to ensure that a sufficient number are
available for the purpose of issuance of Conversion Shares upon conversion of
this Note, free from pre-emptive rights or any other actual contingent purchase
rights of Persons other than the Holder. The Company covenants that all
Conversion Shares shall, upon issue, be duly and validly authorized, issued and
fully paid and non-assessable.

3.7                  Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of any Conversion
Shares, and the number of Conversion Shares shall be rounded up or down to the
nearest whole number.

If the Company, at any time while this Note is outstanding: (A) pays a stock
dividend or otherwise makes a distribution or distributions in shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (B) subdivides outstanding shares of Common Stock into a
larger number of shares, (C) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

4.                     Security

As security for the obligations of the Company to the Holder pursuant to this
Note, the Holder has entered into the Agent Agreement, whereby the Holder, in
addition to all holders of the convertible notes in the Offering, has appointed
the Agent to act as agent for the benefit of the Holder under the General
Security Agreement.

5.                     Prepayment

Subject to the conversion right of the Holder, the Company may, from time to
time at its option, upon ten (10) days’ prior written notice (a “Prepayment
Notice”) to the Holder, prepay (each a “Prepayment”) all or part of this Note
(with all accrued and unpaid interest thereon) prior to the Maturity Date (the
“Outstanding Principal”). The Prepayment (less any tax required to be withheld
by the Company) shall be paid by cheque or by such other reasonable means as the
Company deems desirable. The mailing of such cheque from the Company’s
registered office, or the payment by such other reasonable means as the Company
deems desirable, on or before the prepayment date shall be deemed to be payment
on the Prepayment date unless the cheque is not paid upon presentation or
payment by such other means is not received. Notwithstanding the foregoing, the
Company shall be entitled to require at any time, and from time to time, that
the Prepayment be paid to the Holder only upon presentation and surrender at the
registered office of the Company or at any other place or places designated by
the Prepayment Notice. If only a part of the Note is to be prepaid, a new
certificate for the balance shall be issued at the expense of the Company.

--------------------------------------------------------------------------------

A-4

At any time after a Prepayment Notice is given, the Company shall have the right
to deposit the amount of the prepayment with any chartered bank or banks or with
any trust company or trust companies in British Columbia named for such purpose
in the Prepayment Notice to the credit of a special account or accounts in trust
for Holder, to be paid to it upon surrender to such bank or banks or trust
company or trust companies of the certificate or certificates representing the
Note. Upon such deposit or deposits being made or upon the prepayment date,
whichever is later, the Note shall be and be deemed to be paid and the rights of
the Holder shall be limited to receiving, without interest, the amount so
deposited. Any interest allowed on such deposit or deposits shall accrue to the
Company.

If this Note is repaid by the Company in full within 6 months from the Issue
Date, and the Holder does not elect to convert the entire amount prior to such
repayment in accordance with the conversion terms herein, the Company shall
issue share purchase warrants to the Holder (each, a “Repayment Right Warrant”),
each Repayment Right Warrant exercisable into one share of Common Stock at a
price equal to the greater of the Conversion Price and the Market Price as
determined on the date the Prepayment Notice is received by the Holder (the
“Notice Date”). The Repayment Right Warrants are exercisable for a period of 2
years from the Notice Date. The Company shall issue 0.4 Repayment Right Warrants
per dollar of Principal Amount held by the Holder that is subject to repayment
by the Company pursuant to the Prepayment Notice. The form of Repayment Right
Warrant is set out in Annex B attached hereto.

6.                     Notices

Any and all notices or other communications or deliveries to be provided by the
Holder hereunder, including, without limitation, any Notice of Conversion, shall
be in writing, sent by a nationally recognized overnight courier service or by
facsimile, addressed to the Company, Attn: President at the facsimile telephone
number or address of the Company appearing on the books of the Company or such
other address as the Company may specify for such purposes by notice to the
Holder delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to the Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the address of the Holder
to which this Note was delivered. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (Mountain Time Zone), (ii) the date after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (Pacific
Standard Time) on any date and earlier than 11:59 p.m. (Pacific Standard Time)
on such date, (iii) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

7.                     Definitions

For the purposes hereof, in addition to the terms defined elsewhere in this
Note: (i) capitalized terms not otherwise defined herein have the meanings given
to such terms in the Subscription Agreement, and (ii) the following terms shall
have the following meanings:

  (a)

“Accrued Interest” has the meaning set forth in Section 3.3 hereto.

        (b)

“Agent” means _________ , the agent acting in such capacity in accordance with
the terms of the Agent Agreement.

        (c)

“Agent Agreement” means the Agent Agreement entered into among all holders of
the convertible notes issued in the Offering (including the Holder) and the
Agent, whereby the Agent has agreed to act as agent for the benefit of such
holders under the General Security Agreement.


--------------------------------------------------------------------------------

A-5

  (d)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Nevada are authorized or required by law or other
government action to close.

        (e)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

        (f)

“Conversion Date” has the meaning set forth in Section 3.1 hereof.

        (g)

“Conversion Price” has the meaning set forth in Section 3.5 hereof.

        (h)

“Conversion Share” means shares of the Company’s Common Stock into which
principal and Interest due pursuant to this Note may be converted.

        (i)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

        (j)

“General Security Agreement” means the General Security Agreement entered into
between the Agent and the Company which secures the obligations of the Company
under this Note in favor of the holders of the notes issued pursuant to the
Offering.

        (k)

“Issue Date” shall have the meaning shown on the first page of this Note.

        (l)

“Market Price” means as of a particular date (the “Valuation Date”), the
following with respect to the Company’s Common Stock: (A) if the Common Stock is
then listed on a national stock exchange, the Market Price shall be the closing
bid price of one share of Common Stock on such exchange on the last Trading Day
prior to the Valuation Date, provided that if such Common Stock has not traded
in the prior ten (10) trading sessions, the Market Price shall be the average
closing bid price of the Common Stock in the most recent ten (10) trading
sessions during which the Common Stock has traded; (B) if the Common Stock is
then included in the Financial Industry Regulatory Authority Over-the-Counter
Bulletin Board, the Market Price shall be the closing sale price of one share of
the Common Stock on the Over-the-Counter Bulletin Board on the last Trading Day
prior to the Valuation Date or, if no such closing sale price is available, the
average of the high bid and the low ask price quoted on the Over-the-Counter
Bulletin Board as of the end of the last Trading Day prior to the Valuation
Date, provided that if the Common Stock has not traded in the prior ten (10)
trading sessions, the Market Price shall be the average closing price of one
share of the Common Stock in the most recent ten (10) trading sessions during
which the Common Stock has traded; or (C) if the Common Stock is not traded on
any of the exchanges or quotation services referred to in (A) or (B) above and
is then included in the “pink sheets”, the Market Price shall be the closing
sale price of one share of the Common Stock on the “pink sheets” on the last
Trading Day prior to the Valuation Date or, if no such closing sale price is
available, the average of the high bid and the low ask price quoted on the “pink
sheets” as of the end of the last Trading Day prior to the Valuation Date,
provided that if the Common Stock has not traded in the prior ten (10) trading
sessions, the Market Price shall be the average closing price of one share of
the Common Stock in the most recent ten (10) trading sessions during which the
Common Stock has traded.

        (m)

“Offering” has the meaning set out in the subscription agreement between the
Company and the Holder of even date.

        (n)

“Outstanding Principal” has the meaning set out in Section 5 hereto.

        (o)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

        (p)

“Prepayment” has the meaning set out in Section 5 hereto.

        (q)

“Prepayment Notice” has the meaning set out in Section 5 hereto.


--------------------------------------------------------------------------------

A-6

  (r)

“Subscription Agreement” means the Subscription Agreement, dated as of January
___, 2013, to which the Company and the Holder are parties, as amended, modified
or supplemented from time to time in accordance with its terms.

        (s)

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

        (t)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

8.                     Replacement of Note if Lost or Destroyed

If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.

9.                     Governing Law

All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.

10.                   Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

11.                   Usury

If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.

--------------------------------------------------------------------------------

A-7

12.                   Next Business Day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date first above indicated.

  TECKMINE INDUSTRIES, INC.                     Per:                        
 Authorized Signatory


--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 12% Convertible
Note of Teckmine Industries, Inc., a Nevada corporation (the “Company”), due on
January ____, 2014, into shares of the Company’s common stock (each a “Share”)
as of the date written below. The undersigned will pay all transfer taxes,
intangible or other taxes payable with respect hereto and is delivering herewith
such certificates and opinions as reasonably requested by the Company in
accordance therewith. No fee will be charged to the holder for any conversion.

The undersigned agrees to comply with any prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
Shares.

Conversion calculations: __________________________________

Date to Effect Conversion: _________________________________

Principal Amount of Note to be Converted: _____________________

Accrued Interest to be Converted: ___________________________

Number of Shares to be issued: _____________________________

Signature: _____________________________________________

_____________________________________________________
Name:

_____________________________________________________
Address:

--------------------------------------------------------------------------------

- 2 -

ANNEX B

FORM OF REPAYMENT RIGHT WARRANT

[see attached]

--------------------------------------------------------------------------------